UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.8)* TD AMERITRADE Holding Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 872364Y108 (CUSIP Number) J. Joe Ricketts Marlene M. Ricketts TD AMERITRADE Holding Corporation 4211 South 102nd Street Omaha, Nebraska 68127 with a copy to: Alan L. Dye C. Alex Bahn Hogan Lovells US LLP 555 Thirteenth Street, NW Washington, D.C. 20007 (202) 637-5737 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 8, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIPNo. 872364Y108 1 NAMES OF REPORTING PERSONS: J. Joe Ricketts I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)þ (b)¨ 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): þ1 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 6.6%2 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IN 1 Based on the provisions relating to voting agreements and the grant of proxies contained in the Stockholders Agreement, the Reporting Persons may be deemed to share voting power over the shares of Common Stock beneficially owned by TD. Based on information set forth in Amendment No. 15 to the statement on Schedule 13D filed by TD, as of May 14, 2013, TD beneficially owned, in the aggregate, 232,419,287 shares of Common Stock representing approximately 42.24% of the outstanding shares of Common Stock (such beneficial ownership percentage based on the 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). The Reporting Persons disclaim beneficial ownership of all shares held by TD. However, as described in response to Item 6 of the Original Statement, the Reporting Persons and TD acknowledge that they constitute a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”) with respect to TD AMERITRADE. Each of J. Joe Ricketts and Marlene M. Ricketts also disclaims beneficial ownership of all shares held by the J. Joe Ricketts 1996 Dynasty Trust and the Marlene M. Ricketts 1994 Dynasty Trust, and each of the trusts disclaims beneficial ownership of the shares held by J. Joe Ricketts and Marlene M. Ricketts. 2 Based on 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013. CUSIPNo. 872364Y108 1 NAMES OF REPORTING PERSONS: Marlene M. Ricketts I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)þ (b)¨ 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): þ3 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 2.5%4 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IN 3 Based on the provisions relating to voting agreements and the grant of proxies contained in the Stockholders Agreement, the Reporting Persons may be deemed to share voting power over the shares of Common Stock beneficially owned by TD. Based on information set forth in Amendment No. 15 to the statement on Schedule 13D filed by TD, as of May 14, 2013, TD beneficially owned, in the aggregate, 232,419,287 shares of Common Stock representing approximately 42.24% of the outstanding shares of Common Stock (such beneficial ownership percentage based on the 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). The Reporting Persons disclaim beneficial ownership of all shares held by TD. However, as described in response to Item 6 of the Original Statement, the Reporting Persons and TD acknowledge that they constitute a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”) with respect to TD AMERITRADE. Each of J. Joe Ricketts and Marlene M. Ricketts also disclaims beneficial ownership of all shares held by the J. Joe Ricketts 1996 Dynasty Trust and the Marlene M. Ricketts 1994 Dynasty Trust, and each of the trusts disclaims beneficial ownership of the shares held by J. Joe Ricketts and Marlene M. Ricketts. 4 Based on 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013. CUSIPNo. 872364Y108 1 NAMES OF REPORTING PERSONS: J. Joe Ricketts 1996 Dynasty Trust I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)þ (b)¨ 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): þ5 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.5%6 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): OO - Trust 5 Based on the provisions relating to voting agreements and the grant of proxies contained in the Stockholders Agreement, the Reporting Persons may be deemed to share voting power over the shares of Common Stock beneficially owned by TD. Based on information set forth in Amendment No. 15 to the statement on Schedule 13D filed by TD, as of May 14, 2013, TD beneficially owned, in the aggregate, 232,419,287 shares of Common Stock representing approximately 42.24% of the outstanding shares of Common Stock (such beneficial ownership percentage based on the 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). The Reporting Persons disclaim beneficial ownership of all shares held by TD. However, as described in response to Item 6 of the Original Statement, the Reporting Persons and TD acknowledge that they constitute a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”) with respect to TD AMERITRADE. Each of J. Joe Ricketts and Marlene M. Ricketts also disclaims beneficial ownership of all shares held by the J. Joe Ricketts 1996 Dynasty Trust and the Marlene M. Ricketts 1994 Dynasty Trust, and each of the trusts disclaims beneficial ownership of the shares held by J. Joe Ricketts and Marlene M. Ricketts. 6 Based on 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013. CUSIPNo. 872364Y108 1 NAMES OF REPORTING PERSONS: Marlene M. Ricketts 1994 Dynasty Trust I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)þ (b)¨ 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): þ7 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.5%8 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): OO - Trust 7 Based on the provisions relating to voting agreements and the grant of proxies contained in the Stockholders Agreement, the Reporting Persons may be deemed to share voting power over the shares of Common Stock beneficially owned by TD. Based on information set forth in Amendment No. 15 to the statement on Schedule 13D filed by TD, as of May 14, 2013, TD beneficially owned, in the aggregate, 232,419,287 shares of Common Stock representing approximately 42.24% of the outstanding shares of Common Stock (such beneficial ownership percentage based on the 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). The Reporting Persons disclaim beneficial ownership of all shares held by TD. However, as described in response to Item 6 of the Original Statement, the Reporting Persons and TD acknowledge that they constitute a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”) with respect to TD AMERITRADE. Each of J. Joe Ricketts and Marlene M. Ricketts also disclaims beneficial ownership of all shares held by the J. Joe Ricketts 1996 Dynasty Trust and the Marlene M. Ricketts 1994 Dynasty Trust, and each of the trusts disclaims beneficial ownership of the shares held by J. Joe Ricketts and Marlene M. Ricketts. 8 Based on 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013. This Amendment No.8 hereby amends and supplements the statement on Schedule13D originally filed with the Securities and Exchange Commission on January25, 2006 (the “Original Statement”) as amended by Amendment No.1 to Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on March10, 2006, Amendment No.2 to Schedule 13D filed with the SEC on August16, 2006, Amendment No.3 to Schedule 13D filed with the SEC on February25, 2009, Amendment No.4 to Schedule 13D filed with the SEC on August11, 2009, Amendment No.5 to Schedule 13D filed with the SEC on October23, 2009, Amendment No.6 to Schedule 13D filed with the SEC on August17, 2010 and Amendment No. 7 to Schedule 13D filed with the SEC on July 12, 2013 (as it may be amended from time to time hereafter, the “Statement”), in each case filed by the Reporting Persons with respect to the Common Stock, $0.01 par value (the “Common Stock”), of TD AMERITRADE Holding Corporation, a Delaware corporation (“TD AMERITRADE” or the “Issuer”). Unless otherwise indicated herein, capitalized terms used but not defined in this Amendment No.8 shall have the respective meanings herein as are given to such terms in the Statement. Item 5. Interest in Securities of the Issuer Item5 of the Statement is hereby amended and restated in its entirety as follows: (a) and (b)The following table sets forth the aggregate number and percentage of shares of Common Stock beneficially owned by each of the Reporting Persons individually and by all of the Reporting Persons together. The percentage of shares of Common Stock beneficially owned was determined based on 550,261,721 shares of Common Stock outstanding as of July 31, 2013 (as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). Each Reporting Person has the sole power to vote and dispose of the shares of Common Stock shown below as being held by such Reporting Person. Name NumberofShares Percent J. Joe Ricketts(1) % Marlene M. Ricketts(2) % J. Joe Ricketts 1996 Dynasty Trust(3) % Marlene M. Ricketts 1994 Dynasty Trust(4) % Total: % The shares do not include shares held by MarleneM. Ricketts, his spouse. The shares do not include shares held by J.Joe Ricketts, her spouse. The J. Joe Ricketts 1996 Dynasty Trust is comprised of two trusts having identical terms.One of the trusts beneficially owns 4,852,334 shares and the other beneficially owns 3,334,354 shares.The trustee of both trusts is RPTC Inc. The trustee of the Marlene M. Ricketts 1994 Dynasty Trust is RPTC Inc. Based on the provisions relating to voting agreements and the grant of proxies contained in the Stockholders Agreement, the Reporting Persons may be deemed to share voting power over the shares beneficially owned by TD. Based on information set forth in Amendment No.15 to the statement on Schedule13D filed by TD, as of May 14, 2013, TD beneficially owned, in the aggregate, 232,419,287 shares of Common Stock representing approximately 42.24% of the outstanding shares of Common Stock (such beneficial ownership percentage based on the 550,261,721 shares of Common Stock outstanding as of July 31, 2013 as reported by TD AMERITRADE in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013). The Reporting Persons disclaim beneficial ownership of all shares held by TD. However, as described in response to Item 6 of the Original Statement, the Reporting Persons and TD acknowledge that they constitute a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”) with respect to TD AMERITRADE. Each of J. Joe Ricketts and Marlene M. Ricketts also disclaims beneficial ownership of all shares held by the J. Joe Ricketts 1996 Dynasty Trust and the Marlene M. Ricketts 1994 Dynasty Trust, and each of the trusts disclaims beneficial ownership of the shares held by J. Joe Ricketts and Marlene M. Ricketts. All information contained in the Statement relating to TD is based on information provided by TD in its most recent amendment to its report on Schedule13D. While the Reporting Persons have no reason to believe that such information is inaccurate or incomplete, the Reporting Persons do not assume any responsibility for the accuracy or completeness of such information. (c) Except as described below and in Item 6, none of the Reporting Persons has engaged in any transaction during the past 60 days in any shares of Common Stock. On August 5, 2013, J. Joe Ricketts transferred 921,868 shares of Common Stock as a gift, for no consideration. On August 27, 2013, a grantor retained annuity trust established by Marlene M. Ricketts returned to her 317,522 shares of Common Stock in payment of the trust’s annuity obligation.On September 16, 2013, Marlene M. Ricketts transferred 37,000 shares of Common Stock as a gift, for no consideration. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Item 6 of the Statement is hereby amended and supplemented as follows: On October 8, 2013, J. Joe Ricketts sold to UBS AG, London Branch a covered call option with respect to 3,000,000 shares of Common Stock (the “Call Option”).The Call Option is a European-style option under which UBS will purchase an aggregate of 3,000,000 shares of Common Stock from J. Joe Ricketts on April 11, 2014 at a price of $30.4739 per share if the Call Option is in the money on that date.In connection with the Call Option, J. Joe Ricketts, UBS AG, London Branch and UBS AG, Stamford Branch, entered into a Pledge and Security Agreement (the “Pledge Agreement”), pursuant to which Mr. Ricketts agreed to deliver to UBS 3,000,000 shares of Common Stock as collateral to secure his obligations under the Call Option.During the pendency of the Pledge Agreement, J. Joe Ricketts retains the right to receive ordinary cash dividends on, and vote, the shares pledged as collateral.The foregoing descriptions of the Call Option and the Pledge Agreement are qualified in their entirety by reference to the Call Option documentation, forms of which are filed as Exhibits 99.10 and 99.11 hereto, and the Pledge Agreement, a form of which is filed as Exhibit 99.12 hereto, all of which are incorporated herein by reference. Item 7. Material to Be Filed as Exhibits Item 7 of the Statement is hereby amended and supplemented to include the following Exhibits: Exhibit 99.10. Form of Call Option Confirmation. Exhibit 99.11Form of Master Agreement for Equity Options. Exhibit 99.12Form of Pledge and Security Agreement. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this Statement is true, complete and correct. Date: October 10, 2013 /s/ J. Joe Ricketts J. Joe Ricketts, individually /s/ Marlene M. Ricketts Marlene M. Ricketts, individually J. JOE RICKETTS 1 By: RPTC Inc., as trustee By: /s/ Alfred Levitt Alfred, Levitt, trust officer MARLENE M. RICKETTS 1994 DYNASTY TRUST By: RPTC Inc., as trustee By: /s/ Alfred Levitt Alfred Levitt, trust officer
